Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

   KEITH OLEARY, TIMOTHY SHAW, and
   NATHAN HAVILAND on behalf of
   themselves and all others similarly situated,

          Plaintiffs,
   vs.                                                 Case No.:

   HCA HEALTHCARE, INC., a Delaware                    CLASS REPRESENTATION
   Corporation doing business as HCA                   DEMAND FOR TRIAL BY JURY
   FLORIDA,        POINCIANA       MEDICAL
   CENTER, INC., a Florida Corporation; FORT
   WALTON BEACH MEDICAL CENTER,
   INC., a Florida Corporation; PALMS WEST
   HOSPITAL LP, a Delaware Limited
   Partnership    and   NORTH      FLORIDA
   DIVISION I, INC., a Florida Corporation;
   EAST FLORIDA DIVISION, INC., a Florida
   Corporation,

          Defendants.

                                        CLASS COMPLAINT
                                   AND DEMAND FOR JURY TRIAL

          COMES NOW, Plaintiffs, Keith Oleary, Timothy Shaw, and Nathan Haviland, on behalf

   of themselves and all others similarly situated, and allege the following:

                                         INTRODUCTION

          1.        Plaintiffs, Nathan Haviland, Timothy Shaw and Keith Oleary (collectively,

   Plaintiffs) bring this Complaint against Defendant, HCA Healthcare, Inc., which, doing business

   as “HCA Florida,” operates approximately 50 hospitals and emergency rooms in the State of

   Florida, and which provided emergency care to Plaintiffs and other similarly situated patients,

   as well as against Poinciana Medical Center, Inc., Fort Walton Beach Medical Center, Inc., Palms

   West Hospital LP, and North Florida Division I, Inc.



                                                   1
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 2 of 17




            2.        In this action, Plaintiffs’ challenge Defendants’ unfair, deceptive, and unlawful

     practice of charging its emergency care patients a substantial undisclosed emergency room fee

     (hereinafter the “Surcharge”).

            3.       The Surcharge is billed on top of the charges for the individual items of

     treatment and services provided, but is not disclosed in advance of treatment and is effectively

     concealed from a patient presenting at one of Defendants’ emergency rooms.

            4.       Knowledge of this undisclosed Surcharge, which is essentially a “cover charge”

     or “surcharge” for being seen in one of Defendants’ emergency rooms, would be a substantial

     factor in an emergency care patient’s decision to remain at the hospital and proceed with

     treatment or seek less costly treatment elsewhere.

            5.        This action is limited to individuals who were provided emergency care (or
     who are financially responsible for the care of another) after presenting at an emergency room
     facility operated by HCA Florida or one of its affiliates during the last four years.

                                      JURISDICTION AND VENUE

            6.      This Court has personal jurisdiction over Defendants.

            7.      Venue is proper here because one or more Defendants are located in or do

     business in Palm Beach County, Florida, and because a portion of the acts and transactions

     giving rise to this Complaint took place in Osceola County, Florida.

            8.     This Court has jurisdiction under 28 U.S.C. § 1332(d) and § 1453, the Class

     Action Fairness Act (“CAFA”) as the parties to this matter are citizens of several states, the

     amount in controversy exceeds the value of $5,000,000, exclusive of interest and costs, and the

     class size exceeds one hundred members.



                                                     2
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 3 of 17




                                                PARTIES

            9.       Plaintiffs are informed and believe, and thereon allege, that Defendant, HCA
     Healthcare, Inc. (“Defendant HCA”), is a Delaware corporation that does business throughout

     Florida as “HCA Florida.”
            10.     Defendant, Poinciana Medical Center, Inc. (“Defendant Poinciana”), is a
     Florida Corporation with its principal place of business in Osceola County, Florida. It is a

     subsidiary or affiliate of Defendant HCA. On its website, Defendant Poinciana openly
     acknowledges its affiliation with Defendant HCA.
            11.      Defendant, Fort Walton Beach Medical Center, Inc., (“Defendant Fort Walton

     Beach”), is a Florida Corporation that does business in Fort Walton Beach, Florida. It is a
     subsidiary or affiliate of Defendant HCA. On its website, Defendant Fort Walton Beach openly

     acknowledges its affiliation with Defendant HCA.
            12.      Defendant, Palms West Hospital LP (“Defendant Palms West”), is a Delaware

     Limited Partnership that does business in Loxahatchee, Florida. It is a subsidiary or affiliate of
     Defendant HCA. On its website, Defendant Palm West openly acknowledges its affiliation

     with Defendant HCA.

            13.      Defendant, North Florida Division I, Inc. (“Defendant North Florida”), is a

     Florida corporation with its principal place of business in Leon County, Florida. It is a

     subsidiary or affiliate of Defendant HCA. On its website, Defendant North Florida openly

     acknowledges its affiliation with Defendant HCA.

            14.      Defendant, East Florida Division, Inc. (“Defendant East Florida”), is a Florida

     corporation with its principal place of business in Broward County, Florida. It is a subsidiary

     or affiliate of Defendant HCA. On its website, Defendant North Florida openly acknowledges

     its affiliation with Defendant HCA.



                                                     3
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 4 of 17




             15.        Defendants conduct business within the State of Florida, have purposely availed

     themselves of the benefits and protections of this State, and/or have sufficient contact with this

     State such that maintenance of this action in this locale would be consistent with traditional

     notions of fair play and substantial justice.

             16.        Most Defendants are based in Florida, and all operate hospital emergency

     facilities within the State directly or indirectly.

             17.        Plaintiff, Nathan Haviland (“Plaintiff Haviland”), is a resident of Wentville,

     Missouri, over the age of eighteen years, who treated at Defendant Poinciana’s emergency

     room in Osceola County, Florida.

             18.        Plaintiff, Timothy Shaw (“Plaintiff Shaw”), is a resident of Palm Beach County,

     Florida, over the age of eighteen years, who treated at Defendant Palm West’s emergency room

     in Palm Beach County, Florida.

             19.        Plaintiff, Keith Oleary (“Plaintiff Oleary”), is a resident of Okaloosa County,

     Florida, over the age of eighteen years, and is a guarantor for the treatment provided to his son

     at Defendant Fort Walton Beach’s emergency room in Palm Beach County, Florida.

             20.         Plaintiffs are informed and believe, and thereon allege, that Defendants own,

     operate, and/or provide management and billing services to said individual facilities and to

     other HCA Florida hospitals and emergency facilities.

                                        AGENCY ALLEGATIONS

             21.        Plaintiffs are informed and believe, and thereon allege, that Defendant HCA

     Florida is one of the largest, private health systems in the State, operating 50 hospitals and 31

     surgery centers.




                                                       4
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 5 of 17




             22.      Defendant HCA owns, operates and controls the activities of the other hospital

     defendants, and shares the same location as its principal place of business—One Park Plaza,

     Nashville, Tennessee.

             23.      In public documents, Defendant HCA makes clear that it does more than simply

     monitor its subsidiary hospitals – to the contrary, HCA is directly involved in setting and

     enforcing hospital guidelines and is specifically involved in the billing practices of these

     hospitals.

             24.      In committing the acts alleged herein, each named hospital defendant is and was

     the agent of Defendant HCA and acted with the knowledge, consent, permission, cooperation,

     and authorization of Defendant HCA.

             25.      Defendant HCA exercises control over each named hospital defendant by

     developing, authorizing, and controlling their patient admission agreements, as well as their

     internal policies relating to pricing, billing, and collection practices.

             26.      At Defendant HCA’s direction and with their approval, each named hospital

     defendant represents itself as being part of Defendant HCA’s medical system.

             27.      In committing the acts alleged herein, each named hospital defendant acted in

     the course and scope of its agency and was acting with the knowledge, consent, permission,

     cooperation, and authorization of Defendant HCA.

             28.       All such actions were ratified and approved by Defendant HCA or its officers,

     directors, controlling persons, agents, partners, or joint venturers.

             29.      Defendant HCA perpetuated and/or aided and abetted the wrongdoings of the

     other named hospital defendants as described herein.

                                      GENERAL ALLEGATIONS
             30.      Plaintiffs are informed and believe and thereon allege that at all relevant times,
     Defendants used a Conditions of Admission and other contract forms (hereinafter “Contracts”),
                                                      5
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 6 of 17




     drafted by Defendants, which terms are not dictated by statute or otherwise, and which all
     emergency care patients (or their agents) were presented with and requested to sign. Plaintiffs

     are informed and believe and thereon allege that the Contracts makes no mention of any
     Surcharge that is charged in addition to the individual charges for the specific services

     provided. Further, this Surcharge is not disclosed on signage posted in or around Defendants’
     emergency room facilities or disclosed verbally during the patients’ registration process.

            31.      Despite Defendants’ failure to disclose their intention to bill emergency care
     patients a Surcharge, Plaintiffs are informed and believe and thereon allege that at all relevant

     times, Defendants had a practice of charging emergency room patients a substantial, yet totally
     hidden and undisclosed Surcharge at all of their Florida Emergency Room Facilities, which
     Defendants set at one of five fixed levels that are determined after discharge, with the level of

     the charge being based on an internally developed, undisclosed formula known exclusively to
     Defendants.

            32.      Plaintiffs are informed and believe and based thereon allege that these
     substantial Surcharges are not based on the individual items of treatment or services provided

     to the patient. Rather, they are Surcharges billed to emergency room patients simply for
     presenting and being seen at one of Defendants’ emergency rooms. Further, Defendants intent

     to impose these Surcharges is not disclosed in Defendants’ Contract, is not disclosed through
     visibly postage on signage placed in or around Defendants’ emergency rooms where a patient
     would at least have the opportunity of knowing of their existence, and they are not disclosed

     to patients verbally during the registration process. Further, the formula or algorithm which
     Defendants use to determine the level of Surcharge (1, 2, 3, 4 or 5) is also not disclosed to

     patients, making it impossible for patients to know or seek to limit the level or amount of the
     Surcharge they will be billed.

            33.      Thus, Plaintiffs are informed and believe and thereon allege that Defendants
     failed to inform emergency care patients that they would be billed a substantial undisclosed

     and unmentioned Surcharge in addition to the charges for individual items of treatment

                                                     6
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 7 of 17




     furnished to the patient, and which, if known about prior to treatment, would be a substantial
     factor in a patient’s decision to remain at the Hospital and proceed with treatment or seek less

     costly treatment elsewhere. The high cost of medical services is a matter of great public
     concern, and emergency care patients have a right to be informed of a Surcharge before it is

     incurred. Defendants’ failure to disclose their Surcharges results in a lack of pricing
     transparency and a lack of informed consent by patients who are unaware of such Surcharges.

     Further, Plaintiffs are informed and believe and thereon allege that many emergency care
     patients, if made aware of Defendants’ Surcharges prior to receiving treatment, would choose

     to seek less costly treatment elsewhere.
            34.      Defendants bill this Surcharge in addition to their charges for the specific
     services and treatment rendered, even though: (a) this substantial Surcharge is not disclosed to

     patients in Defendants’ Contract, in signage posted in or around its emergency rooms, or
     disclosed verbally to patients at the time of registration, (b) emergency care patients cannot

     reasonably be expected to be aware of this Surcharge, (c) Defendants are well aware that most
     emergency room patients are unaware of Defendants’ intention to add a Surcharge to their

     bill, and (d) knowledge of the existence and amounts of this Surcharge would be a substantial
     factor in influencing a reasonable patient’s decision as to whether to remain and seek treatment

     at one of Defendants’ emergency rooms.
            35.      The failure to disclose the Surcharge is particularly egregious in light of the fact
     that Defendants represent themselves as providing care and help to patients in the community.

            36.      Unlike a normal arms-length transaction between a buyer and seller, a patient
     seeking medical services at one of Defendants’ emergency rooms places a great degree of trust

     and confidence on the good intentions of the hospital to treat him or her fairly and with
     compassion.

            37.      This trust and reliance is heightened by Defendants’ Mission Statement that
     “We act with absolute honesty, integrity, and fairness in the way we conduct our business and

     the way we live our lives.” Defendant HCA Healthcare, on its website and elsewhere, states as

                                                     7
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 8 of 17




     part of its mission and values: “We are committed to delivering healthcare as it should be:
     patient-centered and for the good of all people, no matter their circumstance. To achieve this,

     we must be active; we must be kind. We must work with integrity.” Defendants further represent
     that their single mission is: Above all else, we are committed to the care and improvement of

     human life.
            38.      Through these statements and others, Defendants represent to potential patients

     that they will put the patient’s needs first and thereby create a heightened duty to disclose
     issues, including hidden surcharges, which are adverse to the patient’s interest. The relationship

     of a patient in a hospital which promises care and compassion is nothing like the relationship
     between a merchant attempting to sell his wares, and a stranger seeking to purchase such wares.
     While the relation of a hospital and doctor to an emergency room patient may not be a strictly

     fiduciary relationship, the relationship is certainly far beyond that of a typical arms-length,
     buyer-seller relationship.
                     ALLEGATIONS AS TO REPRESENTATIVE HAVILAND

            39.      On or about October 23, 2016, Plaintiff Haviland received emergency
     treatment/services at Defendant Poinciana’s emergency facility, where, on information and belief,

     he was provided with and signed Defendant Poinciana’s standard form Contract.

            40.      Plaintiff Haviland was not furnished a copy of the Contracts at the time of

     signing or upon discharge, and, on information and belief, alleges that the standard practice of
     Defendants HCA, North Florida and Poinciana is to have emergency care patients (or their

     legal guardians) sign the Contracts without providing a copy of the signed Contract to the patient
     at the time of signing or upon discharge.

            41.      While at Defendant Poinciana, Plaintiff Haviland received no notice or

     warning, either in the Contract, in posted signage in the emergency room, or verbally at the
     time of registration, as to the substantial Surcharge that Defendant Poinciana intended to add

     (and did add) to his bill on top of the individual charges for each item of treatment and services
     provided to him.
                                                     8
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 9 of 17




            42.      The gross amount (before discounts) subsequently billed for the
     treatment/services provided to Plaintiff Haviland by Defendant Poinciana was $23,865.59,

     which included an undisclosed Surcharge of $3,935.25 for merely being seen in Defendant
     Poinciana’s emergency room, in addition to charges for the individual items of treatment and

     services provided.
            43.      Plaintiff Haviland was surprised, dismayed and aggrieved when he found out

     that he had been charged a Surcharge of $3,935.25, in addition to the charges for the individual
     items of treatment and services provided, as a result of merely being seen in Defendant

     Poinciana’s emergency room.
                          ALLEGATIONS AS TO REPRESENTATIVE SHAW

            44.      On or about January 21, 2019, Plaintiff Shaw received emergency
     treatment/services at Defendant Palms West Hospital, where, on information and belief, he was

     provided with and signed Defendant Palms West Hospital’s standard form Contract.

            45.      Plaintiff Shaw was not furnished a copy of the Contracts at the time of signing
     or upon discharge, and, on information and belief, alleges that the standard practice of

     Defendants HCA, North Florida and Palms West Hospital is to have emergency care patients
     (or their legal guardians) sign the Contracts without providing a copy of the signed Contract to

     the patient at the time of signing or upon discharge.
            46.         While at Palms West Hospital, Plaintiff Shaw received no notice or warning,
     either in the Contract, in posted signage in the emergency room, or verbally at the time of
     registration, as to the substantial Surcharge that Defendant Palms West intended to add (and
     did add) to his bill on top of the individual charges for each item of treatment and services

     provided to him.
            47.      The gross amount (before discounts) subsequently billed for                 the

     treatment/services provided to Plaintiff Shaw by Defendant Palms West Hospital was $5,437.00,
     which included an undisclosed Surcharge of $1,642.00 for merely being seen in the Defendant


                                                    9
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 10 of 17




     Palms West Hospital’s emergency room, in addition to charges for the individual items of
     treatment and services provided.

            48.      Plaintiff Shaw was surprised, dismayed and aggrieved when he found out
     that he had been charged a Surcharge of $1,642.00, in addition to the charges for the individual

     items of treatment and services provided, as a result of merely being seen in the Defendant
     Palms West Medical Center’s emergency room.
                      ALLEGATIONS AS TO REPRESENTATIVE OLEARY

            49.      On or about December 18, 2017, Plaintiff Oleary’s minor dependent received
     emergency treatment/services at Defendant Fort Walton Beach where, upon information and

     belief, he was provided with and signed Defendant Fort Walton Beach’s standard form Contract.

            50.      Plaintiff Oleary was not furnished a copy of the Contracts at the time of signing
     or upon discharge, and, on information and belief, alleges that the standard practice of

     Defendants HCA, North Florida and Fort Walton Beach Medical Center is to have emergency
     care patients (or their legal guardians) sign the Contracts without providing a copy of the signed

     Contract to the patient at the time of signing or upon discharge.
            51.      While at Defendant Fort Walton Beach Medical Center’s emergency room,
     Plaintiff Oleary received no notice or warning, either in the Contract, in posted signage in the

     emergency room, or verbally at the time of registration, as to the substantial Surcharge that
     Defendant Fort Walton Beach intended to add (and did add) to his bill on top of the individual
     charges for each item of treatment and services provided to him.
            52.      The gross amount (before discounts) subsequently billed for                   the

     treatment/services provided to Plaintiff Oleary’s minor dependent by Defendant Fort Walton
     Beach was $6,617.41, which included an undisclosed Surcharge for merely being seen in

     Defendant Fort Walton Beach’s emergency room, in addition to the charges for the
     individual items of treatment and services provided.
            53.      Plaintiff Oleary was surprised, dismayed and aggrieved when he found out

     that he had been charged a substantial Surcharge in addition to the charges for the individual
                                                 10
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 11 of 17




     items of treatment and services provided, as a result of merely being seen in the Defendant
     Fort Walton Beach’s emergency room.

                                  CLASS ACTION ALLEGATIONS
            54.       Plaintiffs bring this action on behalf of themselves and a class of all other
     persons similarly situated, defined as follows:

                    The financially responsible individual for any patient who, within
                    the last four years, received treatment at any of Defendants’
                    emergency room facilities located in Florida, and who was charged
                    an emergency room fee which was billed in addition to the charges
                    for the individual items of treatment and services provided (the
                    “Class”).

                    Excluded from the Class are any officers or directors of Defendants,
                    together with the legal representatives, heirs, successors, or assigns
                    of Defendants, and any judicial officer assigned to this matter and
                    his or her immediate family.
            55.       Defendants have collectively and individually acted or refused to act on grounds
     generally applicable to Class members and have engaged in a systemwide policy of billing
     emergency care patients a substantial undisclosed Surcharge, thereby making final injunctive
     relief concerning the Class as a whole appropriate.

            56.       This action has been brought and may properly be maintained as a class action,
     satisfying the numerosity, commonality, predominance, typicality, adequacy of representation,

     and superiority requirements.
            57.       Plaintiffs seek to represent an ascertainable Class with a well-defined
     community of interest in the questions of law and fact involved in this matter.
            58.       The members of the Class are so numerous that joinder of all members of the

     Class is impractical. Plaintiff is informed and believes and thereon alleges that the Class
     consists of at least tens of thousands of persons.
            59.       This action involves the question as to whether Defendants’ uniform practice

     of billing emergency care patients a substantial, totally undisclosed and hidden Surcharge is
     unfair, deceptive, and/or unlawful. This question dominates over any individual issues that

     might exist.
                                                    11
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 12 of 17




            60.      The claims of Plaintiffs are typical of the claims of the Class, and Plaintiffs are
     members of the Class as defined.

            61.      To resolve this dispute, Plaintiffs collectively, individually and on behalf of the
     Class requested, are entitled to a declaration pursuant to Florida’s Declaratory Judgments Act

     and Florida’s Deceptive and Unfair Trade Practices Act, Florida Code §§ 86.021 and 501.211,
     of their legal rights and duties with respect to their payment obligations under the Contract,

     including a determination as to the conscionability of Defendants’ billing of an undisclosed
     Surcharge, a determination as to whether Defendants have a “duty to disclose” their intention

     to bill emergency care patients a “Surcharge” in advance of rendering treatment/services which
     trigger such Surcharge, and an injunction against Defendants’ unfair and deceptive acts.
            62.      Further, the Florida Declaratory Judgment Act is remedial in nature and should

     be broadly construed. See § 86.101, Fla. Stat.
            63.       Likewise, the purpose of the Florida Deceptive and Unfair Trade Practices Act

     is remedial and designed to protect the consuming public against unconscionable, deceptive
     and unfair business practices. See § 501.202(2), Fla. Stat.

            64.      Plaintiffs will fairly and adequately represent and protect the interests of the
     Class. Plaintiffs share the same interests as all Class members because each of the named

     Plaintiff’s claims are typical of those of other Class members.
            65.      Plaintiffs have retained competent class counsel who are experienced in class
     action litigation and who will fairly and adequately protect the interests of the Class members.

            66.      A class action is superior to other available methods for the fair and efficient
     adjudication of this litigation, the question posed is a simple question equally applicable to all

     class members: whether or not Defendants have a duty to disclose their intention to impose a
     substantial emergency room level fee before such fee is incurred by a patient. A class action

     is far superior to other methods of resolution since joinder of all Class members is impracticable,
     and it would be virtually impossible for the Class members to efficiently redress their wrongs

     individually.

                                                      12
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 13 of 17




            67.      Even if all Class members could afford such individual litigation themselves,
     the court system would benefit from a class action.

            68.      Individualized litigation would present the potential for inconsistent or
     contradictory judgments.

            69.      Individualized litigation of the issues presented by this case would also magnify
     the delay and expense to all parties and the court system.

            70.      By contrast, the class action device presents far fewer management difficulties
     and provides the benefit of comprehensive supervision by a single court, as well as an economy

     of scale and expense.




                                                   13
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 14 of 17




                                      FIRST CAUSE OF ACTION
                                        Declaratory Judgment
            71.        Plaintiffs herein repeat, reiterate, and reallege each and every allegation
     contained in paragraphs one (1) through seventy (70), inclusive, with the same force and effect as
     though the same were set forth at length herein.

            72.      Plaintiffs and members of the Class are entitled to a declaration that Defendants’
     practice of charging undisclosed Emergency Department facility fees, in addition to the charges

     for the specific services and treatments provided, is an unconscionable billing practice, and that
     the Contracts’ term which Defendants contend authorizes such charges does not authorize such

     charges and/or is unenforceable.
            73.      Plaintiffs and members of the Class are entitled to a further declaration that

     Defendant owed Plaintiffs and Class Members a duty to disclose its intention to charge a
     Surcharge, in advance of providing treatment that would trigger a Surcharge, because of
     (1) the substantial nature of Defendants’ Surcharge, (2) the relationship between Defendants

     and their emergency room patients, (3) the hidden nature of Defendants’ Surcharge, (4) the
     general lack of knowledge of emergency room patients as to Defendants intent to bill them

     such a Surcharge, (5) the lack of reasonable opportunity for an emergency room patient to find
     out about such a Surcharge, (6) the fact that knowledge as to such a Surcharge would be a

     material factor in a patient’s decision to remain at Defendants’ emergency room in order to
     seek treatment and services, and (7) Defendants are aware that a typical emergency room
     patient is not aware of their intention to add a Surcharge to the patient’s bill.
            74.      The declarations sought above are necessary and appropriate since Plaintiffs
     and the Class have been impacted financially by Defendants’ excessive, undisclosed

     Surcharges. Even for those patients whose Surcharge has not yet been paid, they should not
     have to wait until collection efforts are underway, or their credit is ruined by negative credit

     entries, or lawsuits are instituted by Defendants, before obtaining a legal determination of their
     obligations with respect to Defendants’ Surcharges.


                                                     14
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 15 of 17




            75.      Plaintiffs are also entitled to declaratory and injunctive relief to prohibit
     Defendants from continuing to charge undisclosed Surcharges, and from pursuing existing

     collection activity for such undisclosed Surcharges.
            76.      No monetary damages or restitution are sought within this complaint, and no

     “reasonable value” determinations as to any of the services provided to Plaintiffs or any other
     patient are sought within this action.

                                 SECOND CAUSE OF ACTION
         Violation of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”)
                                       Section 501.211(1)
            77.       Plaintiffs herein repeat, reiterate, and reallege each and every allegation
     contained in paragraphs one (1) through seventy (70), inclusive, with the same force and effect as
     though the same were set forth at length herein.

            78.      Plaintiffs were not expecting to be billed a substantial Surcharge that was not
     mentioned in their Contracts, posted on signage in the emergency rooms, or verbally disclosed

     to them during registration.
            79.      Such billing by Defendants was, and continues to be, an unfair and deceptive
     practice.

            80.      Defendants’ conduct described herein constitutes unfair, deceptive, and/or
     unconscionable trade practices in violation of Florida’s Deceptive and Unfair Trade Practices
     Act (“FDUTPA”) as provided by §§ 501.201-.213, Florida Statutes, including violations of:

                    a. The standards or unfairness and deception set forth and interpreted by the

                        Federal Trade Commission or by the federal courts, as set forth in FDUTPA,

                        §§ 501.203(3)(b) and 501.204; and/or


                    b. The law against unfair and deceptive trade practices set forth in 15 U.S.C.
            §§ 45(a)(1) and incorporated into FDUTPA, §§ 501.203(3)(c) and 501.204.


                                                    15
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 16 of 17




            81.       Defendants unfairly, deceptively, and unlawfully fail to inform and/or conceal
     from their patients Defendants’ uniform policy of billing substantial undisclosed Surcharges to

     emergency room patients in addition to the charges for individual items of treatment or services
     provided.

            82.       Knowledge of these Surcharges would be a substantial factor in a patient’s
     decision as to whether to remain at the Hospital and proceed with treatment.

            83.       The failure to disclose material information is “deception” within the meaning
     of FDUTPA. Such deception has occurred here, and shown by Defendants’ failure to disclose,

     in their Contracts, in signage posted in or around the emergency room facilities, or verbally at
     patient registration, the hidden and undisclosed facility fees which Defendants intend to add to an
     emergency patient’s bill.

            84.       The Surcharges, if disclosed in advance, would be a material factor in a
     reasonable patient’s decision to remain and accept services in the facility, as opposed to seeking

     less costly treatment elsewhere.
            85.       Defendants’ conduct described above also amounts to “unfair” business

     practices which are immoral, unethical, oppressive, and unscrupulous.
            86.     As a result of Defendants’ conduct alleged herein, Plaintiffs have been
     aggrieved by the ongoing billing and collection practices of Defendants, as described herein,

     and are entitled to declaratory and injunctive relief to prevent such practices pursuant to §
     501.211(1) of FDUTPA, which provides as follows:
            501.211              Other individual remedies.—

                   Without regard to any other remedy or relief to which a person is
                   entitled, anyone aggrieved by a violation of this part may bring an
                   action to obtain a declaratory judgment that an act or practice
                   violates this part and to enjoin a person who has violated, is violating,
                   or is otherwise likely to violate this part.
                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Class, pray for the

     following relief against Defendants, and each of them, as to all causes of action:
                                                   16
Case 9:19-cv-80647-WJZ Document 1 Entered on FLSD Docket 05/15/2019 Page 17 of 17




            1. For an order certifying that this action may be maintained as a class action against

                Defendants and appointing Plaintiffs and their counsel to represent the Class;

            2. For a declaration or declarations as prayed herein;

            3. For injunctive relief to enforce the relief prayed for herein;

            4. For an order awarding Plaintiffs and members of the Class the costs of their suit,

                including, but not limited to, reasonable attorneys’ fees and expert fees; and

            5. For such other and further relief as may be just and proper.


            Plaintiffs, on behalf of themselves and the Class, respectfully request trial by jury on all

     claims so triable.

     Respectfully Submitted,        DATED: May 15, 2019

                                                         /s/ Jared M. Lee, Esq.
                                                         Jared Michael Lee, Esq.
                                                             Florida Bar #: 0052284
                                                         Jackson Lee | PA
                                                         1991 Longwood Lake Mary Rd
                                                         Longwood, FL 32750
                                                         Tele: (407) 477-4401
                                                         Fax: (407) 477-4949
                                                         Jared@JacksonLeePA.com
                                                         Counsel for Plaintiffs




                                                    17
